Citation Nr: 1036812	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-08 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss prior to July 14, 2009.

2.  Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss from July 14, 2009.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1958 to November 
1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which, in part, granted service connection for 
bilateral hearing loss and assigned a 0 percent (noncompensable) 
rating, effective February 1, 2005.

In a subsequent rating decision dated January 2009, the RO 
assigned a 10 percent rating for bilateral hearing loss, 
effective July 14, 2009.


FINDINGS OF FACT

1.  Prior to July 14, 2009, the medical evidence of record 
indicates that the Veteran had generally no worse than Level I 
hearing in the right ear and Level V hearing in the left ear.

2.  From July 14, 2009, the medical evidence of record indicates 
that the Veteran manifests no worse than Level IV hearing in the 
right ear and Level V hearing in the left ear.


CONCLUSIONS OF LAW

1.  Prior to July 14, 2009, the criteria for an initial 
compensable evaluation for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2009).

2.  From July 14, 2009, the criteria for an initial evaluation in 
excess of 10 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. § 
3.159 (2009).  Such notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 
3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The Board notes that effective May 
30, 2008, VA amended its regulations governing VA's duty to 
provide notice to a claimant regarding the information necessary 
to substantiate a claim.  The new version of 38 C.F.R. § 
3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in February 2005 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The Veteran was notified of the 
evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the U.S. 
Court of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the Veteran's November 2005 notice of disagreement (NOD), he 
took issue with the initial disability ratings assigned and is 
presumed to be seeking the maximum benefits available under the 
law for each issue.  Dingess; see also AB v. Brown.  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO 
properly issued a February 2007 statement of the case (SOC) which 
contained, in part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 38 
U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate in 
the adjudication of the claim.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to the 
claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment records, 
private treatment records, VA authorized examination reports, lay 
statements, and hearing transcript have been associated with the 
claims file.  The Board specifically notes that the Veteran was 
afforded VA examinations with respect to his disability.  38 
C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they are based 
on a review of the Veteran's claims file; contain a description 
of the history of the disability at issue; document and consider 
the relevant medical facts and principles; and record the 
relevant findings for rating the Veteran's bilateral hearing 
loss.  Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 12 
Vet. App 119 (1999).  The Court has also held that staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Evaluations of hearing loss range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by a controlled speech discrimination test (Maryland 
CNC), and the average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1000, 2000, 3000 and 4000-
Hertz.  The rating schedule establishes 11 auditory acuity 
Levels, designated from Level I for essentially normal hearing 
acuity through Level XI for profound deafness.  An examination 
for hearing impairment for VA purposes must be conducted by a 
State-licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and puretone audiometric test.  
Examinations will be conducted without the use of hearing aids.  
See 38 C.F.R. § 4.85(a).  Under 38 C.F.R. § 4.85, Table VI 
(Numeric Designation of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination) is used to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based upon a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns).  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone average intersect. 38 C.F.R. § 
4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000-Hertz, divided 
by four.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  Table VII (Percentage Evaluations for Hearing 
Impairment, also referred to as Diagnostic Code 6100) is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing and 
the vertical column represents the ear having the better hearing.  
The percentage evaluation is located at the point where the rows 
and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional hearing 
loss, when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000 and 4000-Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  See 38 C.F.R. § 4.86 (a).  The provisions 
of 38 C.F.R. § 4.86 (b) further provide that, when the puretone 
threshold is 30 decibels or less at 1000-Hertz, and 70 decibels 
or more at 2000-Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).  Each ear will be evaluated 
separately.

1.  Prior to July 14, 2009

The Veteran was afforded a VA examination in July 2005.  He 
reported that his left ear had always been worse than his right 
ear since he began hearing evaluations.  He presented with a 
hearing aid in his left ear.  Puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
45
45
55
LEFT
45
65
65
65
70

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.  
Puretone threshold average for the right ear was 49 decibels 
[50+45+45+55=195, 195/4=48.75~49].  Puretone threshold average 
for the left ear was 66 decibels [65+65+65+70=265, 
265/4=66.25~66].  Utilizing Table VI for the right ear results in 
a hearing level of I.  Utilizing Table VIa for the left ear 
results in a hearing level of V.

The Board notes the existence of private graphical audiograms 
dated September 2005.  The Board, lacking medical expertise, may 
not interpret these results.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).

Private treatment records dated October 2005 indicate the Veteran 
underwent left stapedectomy.  Approximately one week later, 
puretone thresholds for the left ear, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
-
-
-
-
LEFT
55
70
70
85
85

Speech audiometry revealed speech recognition ability of 16 
percent in the left ear.  There is no specific indication that 
the Maryland CNC (controlled speech discrimination) test was 
used.  See 38 C.F.R. § 4.85.  Puretone threshold average for the 
left ear was 78 decibels [70+70+85+85=310, 310/4=77.5~78].  
Utilizing Table VI for the left ear results in a hearing level of 
XI.

However, during an examination in December 2005, puretone 
thresholds for the left ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
-
-
-
-
LEFT
40
55
60
60
75

Speech audiometry revealed speech recognition ability of 80 
percent in the left ear.  Puretone threshold average for the left 
ear was 63 decibels [55+60+60+75=250, 250/4=62.5~63].  Utilizing 
Table VIa for the left ear results in a hearing level of V.

Based on the evidence of record, a compensable rating for 
bilateral hearing loss is not warranted prior to July 14, 2009.  
The evidence reflects a hearing level of I for the right ear 
throughout this period.  The Board notes that, subsequent to the 
Veteran's stapedectomy, hearing in the left ear was consistent 
with a hearing level of XI although again, as noted above, it is 
not apparent that such testing was performed in accordance with 
the provisions of 38 C.F.R. § 4.85.  In any event, prior to the 
surgery, and within 6 weeks after the surgery, hearing levels in 
the left ear were consistent with a hearing level of V.  Thus, 
the Veteran's hearing was most consistent with a level of V 
throughout this period.  A comparison between these findings and 
Table VII indicates that a noncompensable disability rating is 
warranted.  In light of the findings on examination, the Board 
has considered 38 C.F.R. § 4.86 regarding exceptional patterns of 
hearing impairment.  Nonetheless, the Veteran's bilateral hearing 
loss does not approximate a higher disability rating.

2.  From July 14, 2009

The Veteran was afforded another VA examination on July 14, 2009.  
He reported greater difficulties with understanding speech, 
listening to the television, listening on the phone, and hearing 
the phone ring.  He reported a history of ear surgery in 2005, 
and noted that if he blew his nose softly, his left ear would 
pop.  Puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
60
60
65
LEFT
50
65
65
65
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 82 percent in the left ear.  
Puretone threshold average for the right ear was 60 decibels 
[55+60+60+65=, 240/4=60].  Puretone threshold average for the 
left ear was 68 decibels [65+65+65+75=270, 270/4=67.5~68].  
Utilizing Table VIa for the right ear results in a hearing level 
of IV.  Utilizing Table VIa for the left ear results in a hearing 
level of V.

The record also contains private graphical audiograms dated July 
2009.  See Kelly, supra.

Based on the evidence of record, the Board finds that a rating in 
excess of 10 percent for bilateral hearing loss is not warranted 
from July 14, 2009.  At worst, hearing levels were IV in the 
right ear and V in the left ear.  A comparison between these 
findings and Table VII indicates that a 10 percent disability 
rating is warranted.  In light of the findings on examination, 
the Board has considered 38 C.F.R. § 4.86 regarding exceptional 
patterns of hearing impairment.  Nonetheless, the Veteran's 
bilateral hearing loss does not approximate a higher disability 
rating.

3.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board 
also has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's hearing loss with 
the established criteria found in the rating schedule for that 
disability shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology, as discussed 
above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disability.  Indeed, it does not appear 
from the record that he has been hospitalized at all for his 
hearing loss disability.  Although the Veteran reported that he 
left his job as a teacher due to hearing difficulties, there is 
no persuasive evidence in the record to indicate that his 
service-connected hearing loss would cause any impairment with 
employment over and above that which is already contemplated in 
the assigned schedular rating.  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disability have 
resulted in unusual disability or impairment that has rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, consideration 
of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.




ORDER

A compensable rating for bilateral hearing loss prior to July 14, 
2009, is denied.

A rating in excess of 10 percent for bilateral hearing loss from 
July 14, 2009, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


